NUMBER 13-10-00153-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE PLAYBOY ENTERPRISES, INC.



On Petition for Writ of Mandamus and/or Prohibition
and Emergency Motion for Temporary Relief and Stay.




MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Rodriguez

Per Curiam Memorandum Opinion (1)


	Relator, Playboy Enterprises, Inc., filed a "Petition for Writ of Mandamus and/or
Prohibition" and an "Emergency Motion for Temporary Relief and Stay" in the above cause
on March 30, 2010.  The Court, having examined and fully considered the petition for writ
of mandamus and/or prohibition, and the emergency motion for temporary relief and stay,
is of the opinion that relator has not shown itself entitled to the relief sought.  Accordingly,
the petition for writ of mandamus and emergency motion for temporary relief and stay are
DENIED.  See Tex. R. App. P. 52.8(a). 
									PER CURIAM
Delivered and filed the
31st day of March, 2010.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).